ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 16 May 2022 for the application filed 9 August 2019 which claims priority to PCT/SG2018/050063 filed 12 February 2018 which claims foreign priority to SG10201701102 filed 10 February 2017.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-13, filed 16 May 2022, with respect to claims 1 and 4-19 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 1 and 4-19 have been withdrawn. 
Allowable Subject Matter
Claims 1 and 4-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “a flight controller connected to the pair of servo motors and to the pair of thrust motors, and configured to control each servo motor and each thrust motor, wherein each servo motor is able to rotate the corresponding wing about the rotational axis within such a rotational range that the aircraft can be selectively operated in a cruising mode, in which the pair of thrust motors provide thrust in a common direction so that the pair of wings are in a non-permanent- rotation-state about a yawing axis which is at least substantially perpendicular to the lateral axis and which extends at least substantially through the center of gravity, and a monocopter mode, in which the pair of thrust motors provide thrust in opposite directions so that the pair of wings are in a permanent-rotation-state about the yawing axis, the aircraft has a tailless configuration, and the flight controller is configured to perform active control of each servo motor and each thrust motor based on determining control parameters respectively for each servo motor and each thrust motor for at least controlling pitch and yaw of the aircraft for compensating for pitch and yaw instability due to the tailless configuration” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 1 is neither anticipated nor made obvious by the prior art of record.  Claims 4-19 depend from claim 1 and are therefore also found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        19 May 2022